DETAILED ACTION
The amendment filed on 09/09/2021 has been entered and fully considered. Claims 71, 73-77 and 82 are canceled. Claims 70, 72, 78-81 and 83-88 are pending. Claims 85-87 have been withdrawn from consideration. Claims 70, 72, 78-81, 83-84 and 88 are considered on merits, of which claim 70, 72 and 80 are amended, and Claim 88 is newly added.

Response to Amendment
In response to amendment, the examiner modifies rejection over the prior art established in the previous Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 70, 72, 78-81 and 83-84 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gall et al. (US 2015/0362510) (Gall) in view of Zhou et al. (Rapid Commun. Mass Spectrom, 2013) (Zhou).
Regarding claim 70, Gall teaches a method for detecting and determining in a sample (par [0047]), by mass spectrometry (par [0059][0060]), the amount of five or more analytes selected from the group consisting of N-acetylthreonine, phenylacetylglutamine, tryptophan, creatinine, N-acetylalanine, kynurenine, urea, pseudouridine, and combinations thereof (Table 3, par [0111]), the method comprising: 
a) subjecting the sample to an ionization source under conditions suitable to produce one or more ions detectable by mass spectrometry from each of the five or more of the analytes (par [0059][0060]), wherein the analytes are not derivatized prior to ionization (no derivatizing is mentioned); 

c) using the measured amount of the one or more ions to determine the amount of each of the five or more analytes in the sample (par [0059][0060]).
Gall does not specifically teach that wherein the one or more ions used to determine the amount of each of the five or more analytes is one or more ions selected from the ions in Tables 3 and 5. The Table 3 and 5 records m/z of parent ion and daughter ion for the five or more known analytes in tandem MS spectrum. They are the inherent property of the analytes. In the analogous art of biomarker detection, Zhou teaches m/z of parent (precursor) ion and daughter (product) ion for each known analyte in tandem MS spectrum (Table 1), wherein the one or more ions used to determine the amount of each of the five or more analytes is one or more ions selected from the ions in Table 1 (Table 1, page 2641-2643). Zhou teaches that the m/z of parent (precursor) ion and daughter (product) ion for each known analyte in tandem MS spectrum is the inherent property of each known analyte and can be used for identifying the analyte based on the ion pair (Table 1). At time before the filing it would have been obvious to one of ordinary skill in the art to use the m/z of parent (precursor) ion and daughter (product) ion for each known analyte in tandem MS spectrum to determine the amount of each of the five or more analytes based on the ion pair in Gall, in order to better identify and quantify the analyte.
Gall does not specifically teach that the mass spectrometry is operated in positive mode. Mass spectrometry operates either in positive mode or negative mode, depending on whether the analyte ions carry positive charge or negative charge. Zhou teaches that wherein the mass spectrometer is operated in positive mode because the ions carry positive charge (page 2640, par 10). Thus, it would have been obvious to one of ordinary skill in the art to operate mass spectrometry in positive mode in Gall, because the ions of the five or more analytes carry positive charge.
Gall does not specifically teach detecting and determining five or more analytes in a sample by mass spectrometry in a single injection. However, Gall teaches detecting and determining five or more analytes in a sample by LC-MS-MS (par [0059][0060]). In LC-MS-MS, analytes are separated into two dimensions. The first dimension is retention 
Regarding claim 72, Gall teaches that wherein the amount of six or more analytes is determined (Table 3).
Regarding claim 78, Gall teaches that wherein the sample has been purified by liquid chromatography prior to being subjected to an ionization source (par [0059]).
Regarding claim 79, Gall teaches that wherein said liquid chromatography is selected from the group consisting of high performance liquid chromatography, ultra high performance liquid chromatography, and turbulent flow liquid chromatography (par [0059]).
Regarding claim 80, Zhou teaches that wherein an internal standard is used to determine the amount of the five or more analytes in the sample (page 2641, par 4).
Regarding claim 81, Zhou teaches that wherein the internal standard comprises an isotopically labeled analogue of at least one of the five or more analytes to be measured (page 2641, par 4).
Regarding claim 83, Zhou teaches that wherein the run time is 7 minutes or less (page 2640, par 9).
Regarding claim 84, it would have been obvious to one of ordinary skill in the art to optimize the run time by routine experimentation.
Claim 88 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gall et in view of Zhou as applied to claims 70, 72, 78-81 and 83-84 above, and further in view of Creek et al. (Analytical Chemistry, 2011) (Creek).
Regarding claim 88, Gall does not specifically teach that wherein said ultra high performance liquid chromatography is conducted using hydrophilic interaction chromatography (HILIC). Creek teaches using HILIC in LC-MS for detecting and .

Response to Arguments
Applicant's arguments filed 09/09/2021 have been fully considered but they are not persuasive. 
Applicant argues that “The combination of Gall and Zhou does not teach or suggest the specific selection of features recited in amended claim 70. For example, Gall does not describe measuring five or more of the analytes recited in amended claim 70 using a mass spectrometer operated in positive mode, and Zhou does not describe measuring five or more analytes in a single injection.” (remark, page 6, par 1).
This argument is not persuasive. Gall teaches a method for detecting and determining in a sample (par [0047]), by mass spectrometry (par [0059][0060]), the amount of five or more analytes selected from the group consisting of N-acetylthreonine, phenylacetylglutamine, tryptophan, creatinine, N-acetylalanine, kynurenine, urea, pseudouridine, and combinations thereof (Table 3, par [0111]).
Gall does not specifically teach that the mass spectrometry is operated in positive mode. Mass spectrometry operates either in positive mode or negative mode, depending on whether the analyte ions carry positive charge or negative charge. Zhou teaches that wherein the mass spectrometer is operated in positive mode because the ions carry positive charge (page 2640, par 10). Thus, it would have been obvious to one of ordinary skill in the art to operate mass spectrometry in positive mode in Gall, because the ions of the five or more analytes carry positive charge.
in a single injection. However, Gall teaches detecting and determining five or more analytes in a sample by LC-MS-MS (par [0059][0060]). In LC-MS-MS, analytes are separated into two dimensions. The first dimension is retention time in LC; the second dimension is m/z in MS. A person skilled in the art would have recognized that if the five or more analytes can be separated by the retention time and the m/z, the detecting and determining five or more analytes can be accomplished in a single injection. Zhou teaches detecting and determining five or more analytes in a sample by mass spectrometry in a single injection (page 2640, par 9). Therefore, it would have been obvious to one of ordinary skill in the art to detect and determine five or more analytes in a sample by mass spectrometry in a single injection, when the five or more analytes can be separated by the retention time and m/z.
Applicant argues that “Moreover, a person having ordinary skill in the art would have no reason or motivation to combine Gall with Zhou or have any reasonable expectation of success in doing so. Zhou describes detection and quantitation of apolipoprotein L1 genetic variants in plasma. Abstract. Thus, Zhou describes methods for detecting and measuring peptides. In contrast, the claimed method recites measurement of metabolite biomarkers, which are structurally much smaller than the peptides described in Zhou. Further, Gall describes small molecule biomarkers, as well. A person having ordinary skill in the art would understand that the structure and properties of peptides and small molecule metabolites are significantly different. As such, the skilled artisan would have no reasonable expectation that methods for detection and quantitation of peptides would be effective for or instructive for detection and quantitation of small molecule metabolites. Accordingly, a person having ordinary skill in the art seeking to modify or improve the method of Gall would not look to Zhou for potential modifications and would have no expectation of success in modifying Gall based on Zhou.” (remark, page 6, par 2).
This argument is not persuasive. Both Gall and Zhou are directed to how to identify analytes in a MS spectrum. Zhou is cited for teaching using parent/daughter ion pair, the inherent property of an analyte, to identify the analyte based on the ion pair (Table 1).  At time before the filing it would have been obvious to one of ordinary skill in the art to 
Applicant argues that “Zhou uses reverse-phase chromatography, which typically doesn’t work well with small polar molecules like those recited in the present claims. The claimed method uses HILEC, which uses a different packing in the chromatography column and different mobile phases than that used in Zhou.” (remark, page 6, par 3).
This argument is not persuasive. Creek teaches that “While reversed phase methods are commonly used for LC-MS based metabolomics, HILIC is becoming an attractive alternative or complementary approach, due to the ability to separate hydrophilic metabolites” (page 8704, par 0). “Here we demonstrate that a retention time prediction model can improve metabolite identification on a hydrophilic interaction chromatography (HILIC)-high-resolution mass spectrometry metabolomics platform” (abstract). At time before the filing it would have been obvious to one of ordinary skill in the art to use hydrophilic interaction chromatography (HILIC) as ultra high performance liquid chromatography in Gall, in order to separate hydrophilic metabolites and better predict retention time.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797